                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ABANTE ROOTER AND PLUMBING,                         Case No. 18-cv-07230-KAW
                                   8                    Plaintiff,
                                                                                             ORDER TO SHOW CAUSE
                                   9              v.
                                                                                             Re: Dkt. Nos. 16, 18
                                  10     STRAIGHT LINE SOURCE INC., et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           On September 16, 2019, Plaintiff filed a voluntary dismissal of the individual claims with

                                  14   prejudice, and class claims without prejudice. (Dkt. No. 17.) Plaintiff, however, did not address

                                  15   the Diaz factors, as required by the Court’s July 17, 2019 order. (Dkt. No. 16 at 1.)

                                  16           On September 17, 2019, the Court issued an order requiring Plaintiff to provide

                                  17   supplemental briefing addressing the Diaz factors. (Dkt. No. 18.) The Court stated that it would

                                  18   not dismiss the class claims otherwise. (Id. at 2.) Plaintiff’s briefing was due by September 24,

                                  19   2019.

                                  20           As of the date of this order, Plaintiff has not filed its supplemental briefing. Accordingly,

                                  21   the Court ORDERS Plaintiff to show cause, by October 15, 2019, why Plaintiff should not be

                                  22   sanctioned for failing to comply with the Court’s orders by: (1) filing its supplemental brief

                                  23   addressing the Diaz factors, and (2) explaining why Plaintiff did not timely comply with the

                                  24   Court’s order.

                                  25           IT IS SO ORDERED.

                                  26   Dated: October 7, 2019
                                                                                             __________________________________
                                  27                                                         KANDIS A. WESTMORE
                                                                                             United States Magistrate Judge
                                  28
